Citation Nr: 0737194	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

Procedural history

The veteran served on active duty in the United States Army 
from July 1975 to November 1975 and from October 1977 to June 
1979.

In a September 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
colon cancer, to include as secondary to herbicide exposure.  
The veteran did not file a timely appeal as to that decision, 
and it became final.  

The veteran filed to reopen his claim for entitlement to 
service connection for colon cancer in July 2002.  The 
current appeal stems from the above-referenced February 2003 
rating decision, which found that new and material evidence 
had not been submitted which was sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for colon cancer.  The February 2003 decision also denied the 
veteran's claims of entitlement to service connection for 
diabetes and chloracne.  The veteran filed a notice of 
disagreement with the February 2003 decision, which was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in October 2003.

The veteran testified before a Veterans Law Judge who is no 
longer with the Board at a personal hearing held in 
Washington, D.C. in January 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This claim was previously before the Board in March 2005.  At 
that time, the Board reopened the veteran's claim of 
entitlement to service connection for colon cancer and 
remanded all three claims for additional evidentiary and 
procedural development.  Such was accomplished, and in August 
2006 the VA Cleveland Resource Center issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims.  The case has been returned to the Board 
for further appellate proceedings.  

The Board notified the veteran in a January 2007 letter that 
the Veterans Law Judge who conducted his January 2005 hearing 
was no longer employed with the Board, and asked if he 
desired a new hearing with a new Veterans Law Judge.  The 
veteran requested a new hearing, prompting the Board to 
remand the claim a second time in February 2007 in order to 
schedule the veteran for a Travel Board hearing.  
He subsequently withdrew his hearing request in a July 2007 
statement.  
See 38 C.F.R. § 20.704(e) (2007).

Issues not on appeal

A July 2006 rating decision denied the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  A May 2007 
rating decision increased disability ratings for the 
veteran's service-connected left knee disorder, right femur 
disorder and right hip scar.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not support a finding that type II diabetes 
mellitus currently exists.

2.  A preponderance of the competent medical evidence of 
record does not support a finding that chloracne currently 
exists.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed colon cancer and his military service, to include 
alleged herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Chloracne was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Colon cancer was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for type II diabetes 
mellitus, chloracne and colon cancer, all of which he claims 
are a result of exposure to herbicides during his service in 
Korea.  Because these three issues involve the application of 
similar law to similar facts, the Board will address them 
together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the AMC 
[issued pursuant to the Board's March 2005 remand 
instructions] dated April 18, 2005, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  With respect to the 
veteran's claimed herbicide exposure in Korea, the veteran 
was also advised in the April 2005 letter that since he was 
claiming herbicide exposure outside of Vietnam, he "must 
submit evidence which shows how and when you were exposed."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2005 letter along with an additional letter from the 
AMC dated January 18, 2006, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the April 2005 and January 2006 
letters that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the April 2005 and January 2006 letters informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the April 2005 letter were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the January 2006 
letter that a VA examination was being scheduled in order to 
obtain evidence necessary to adjudicate his claims [such was 
accomplished in June 2006].

The April 2005 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

The April 2005 VCAA letter specifically requested of the 
veteran: "If there is any other evidence, lay or medical, or 
information not previously submitted that you think will 
support your claim[s], please let us know. . . .If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated February 2, 2007, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed type II diabetes 
mellitus, chloracne and colon cancer.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  
The veteran's claims of entitlement to service connection 
were denied based on elements (2), existence of a disability, 
and (3), connection between the veteran's service and the 
claimed disabilities. As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in February 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO. 

Crucially, the veteran was provided with VCAA notice through 
April 2005, January 2006 and February 2007 VCAA letters, and 
his claims were readjudicated in the April 2007 SSOC, after 
she was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  The veteran was also afforded VA 
examinations in June 2002 and March 2006.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  Additionally, 
an addendum VA medical opinion was obtained in June 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including diabetes mellitus 
and colon cancer, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2) and chloracne.  
See 38 C.F.R. § 3.309(e) (2006); see also 
38 U.S.C.A. § 1116(f) (West 2002), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure].  Colon cancer, 
however, is not included in this list.  See 38 C.F.R. § 
3.309(e) (2007); see also Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 - 
27,641 (May 20, 2003).

Diabetes mellitus and chloracne shall be service connected if 
a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for diabetes 
mellitus, chloracne and colon cancer.  His essential 
contention is that these conditions are related to herbicide 
exposure he claims to have experienced in connection with his 
military service.
In this connection, the veteran does not contend, and the 
record does not show, that he served in Vietnam.  The veteran 
instead contends that he was exposed to herbicides in Korea.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  The Board will address each element in turn.

Current disability

With respect to element (1), current disability, the veteran 
has been diagnosed with colon cancer.  Hickson element (1) is 
therefore satisfied with respect to that claim.

With respect to diabetes mellitus, a VA examiner in June 2006 
indicated, with reasons provided, that the veteran did not in 
fact have diabetes mellitus,  Moreover, review of VA medical 
treatment records shows no recent treatment of diabetes 
mellitus.  

The diagnosis of diabetes in the record was made by a 
physicians assistant (PA) in June 2002.  The 2006 VA examiner 
suggested that the PA "was not supervised" and pointed out 
that there that was no reasonable medical basis for a 
diagnosis of diabetes mellitus.  In addition, the 2006 VA 
examiner correctly noted that the medical records were in 
fact otherwise devoid of any reference to diabetes mellitus..  

As for the veteran's claim of entitlement to service 
connection for chloracne, the  same June 2002 PA diagnosed 
the veteran with chloracne.  In contrast to the diagnosis of 
the June 2002 VA examiner is that of the 2006 VA examiner, 
who after reviewing the veteran's claims folder and examining 
the veteran's skin, determined that the diagnosis of 
chloracne was not warranted.  Specifically, the March 2002 VA 
examiner stated:

He does not have a diagnosis of 
[chloracne], except for the [June 2002 
VA examiner] . . . his [actual] 
diagnosis is that of vitiligo, acne 
vulgaris of his back, and fungal 
infections, tinea cruris in the left 
axilla and in both groins at this time.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any piece 
of evidence, the credibility and weight 
to be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In the instant case, the Board finds the diagnoses of 
diabetes mellitus and chloracne by the June 2002 VA examiner 
to be unpersuasive and lacking in probative value.  As 
pointed out by the March 2006 VA examiner, there are no other 
diagnoses of diabetes and chloracne in the extensive medical 
records.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

As will be discussed below in connection with element (2), 
the record reflects that the veteran was not on active duty 
during the time Agent Orange was used in Korea in 1968 and 
1969.  The March 2006 VA examiner noted "the PA performing 
the Agent Orange examination either did not take the history 
of his active duty time which was July 1975 to November 1975 
and October 1977 to June 1979 and did not know the period of 
time was Agent Orange was used in the Korea Theater [in] 1968 
and 1969."

The June 2002 VA examiner did not offer any explanation or 
underlying rationale as to how chloracne could be present, 
especially given the lack of evidence of the veteran's ever 
having been exposed to herbicides.  The June 2002 VA 
examiner's diagnosis is accordingly lacking in probative 
value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

In short, the diagnosis made by the June 2002 VA examiner 
fails to adequately account for the utter lack of reference 
to chloracne anywhere else in the extensive records, as well 
as the fact that the veteran was not in fact ever exposed to 
Agent Orange.  With respect to diabetes, the June 2002 
diagnosis similarly is undermined by the utter lack of any 
clinical evidence of diabetes.  

The Board accordingly finds the June 2002 VA examiner's 
diagnoses of diabetes and chloracne to be of little probative 
value.

The Board places far greater weight of probative value on the 
array of medical treatment records over the years and the 
reasoned assessment of the 2006 VA examiner, who found that 
diabetes mellitus and chloracne were not present based on the 
lack of key symptomatology and the utter lack of any clinical 
evidence that the veteran had either disability.  This 
opinion appears to be congruent with the vast bulk of the 
medical evidence.  

The only other evidence supporting diagnoses of diabetes 
mellitus and chloracne emanates from the veteran himself.  It 
is now well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as diagnoses and 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion on medical matters such as diagnosis is accordingly 
lacking in probative value.

In summary, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran does not have 
diabetes mellitus and/or chloracne.  In the absence of any 
diagnosed chloracne, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met for the diabetes mellitus and chloracne claims, and they 
fail on this basis alone.  

In-service disease or injury

With respect to in-service disease, there is no evidence of 
diabetes mellitus in service or within the one-year 
presumptive period after service.  The medical records are 
similarly show no colon cancer in service or for many years 
thereafter.  Each of these disabilities was initially 
diagnosed decades after service, and the veteran does not 
contend otherwise.

With respect to in-service injury, the injury here alleged is 
exposure to herbicides.  
The Board initially notes that the veteran did not serve in 
Vietnam.  Service personnel records reflect that her overseas 
duty was limited to a tour of duty in Korea from November 
1977 to November 1978.  The veteran does not contend 
otherwise.  The regulations related to presumptive herbicide 
exposure for Vietnam veterans accordingly do not avail the 
veteran.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).

For his part, the veteran has contended that he was exposed 
to herbicides during his service in Korea and Fort Polk, 
Louisiana.  See the March 13, 2003 notice of disagreement.  
Review of the record, however, reveals that exposure to Agent 
Orange has not been objectively demonstrated.

The veteran essentially contends that he was involved in the 
spraying and storage of Agent Orange at or near the Korean 
DMZ during his tour of duty in that country.  See the January 
2005 Hearing Transcript, page 4.  

Crucially, while the United States Department of Defense has 
recently confirmed that herbicides, including Agent Orange, 
were used near the Korean DMZ from April 1968 through July 
1969, such use occurred years before the veteran's induction 
into service, much less his deployment to Korea.  The Defense 
Department has not indicated that Agent Orange or other 
herbicides were used in Korea during either 1977 or 1978, and 
there is no objective evidence to the contrary.  

Similarly, the Defense Department has not indicated that 
Agent Orange or other herbicides were ever used in Fort Polk, 
Louisiana.

The only evidence in support of the veteran's claim as to 
this point emanates from the veteran himself.  He has 
provided no objective evidence concerning his purported 
exposure to herbicides.  Indeed, the veteran's own report is 
speculative.  See the October 2003 substantive appeal, in 
which the veteran stated "I did handle some barrels of 
chemicals but not knowing [sic] what it was. . . . I feel 
that I was exposed to this chemical if not directly" 

In short, official records indicate that herbicides were not 
used in Korea or at Fort Polk during the veteran's service.  
The veteran himself has not provided an substantive evidence 
in support of his claims.  On this basis, the Board concludes 
that the veteran was not exposed to herbicides during his 
period of active duty.  The Board discounts as not probative 
the statements of the veteran.  

Accordingly, in the absence of in-service disease or injury, 
Hickson element (2) has not been met, and the claims of 
entitlement to service connection for chloracne, diabetes and 
colon cancer fail thereby.  

Medical nexus

Finally, with respect to Hickson element (3), there is no 
competent medical evidence which serves to link the veteran's 
colon cancer, as well as his claimed diabetes mellitus and 
chloracne, to his military service.  Indeed, the March 2006 
VA examiner opined to the contrary in his June 2006 addendum 
report.  

The Board acknowledges the opinion of the June 2002 VA Agent 
Orange examiner, who noted that "it is difficult to say if 
[diabetes] is related to agent orange vs. family history" 
and that the veteran's colon cancer "could be related to 
agent orange."  However, the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) [evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  In 
any event, that opinion was based on the faulty premise that 
the veteran was exposed to herbicides in service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

To the extent that the veteran himself contends that a 
medical relationship exists between his current diabetes, 
skin problems and colon cancer and his military service, his 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1), supra.  
Any such statements offered in support of the veteran's 
claims do not constitute competent medical evidence and 
cannot be accepted by the Board.  See also Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

The Board adds that there is no evidence in the record which 
suggests any in-service cause for the veteran's colon cancer, 
and the veteran has not pointed to any such cause.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
Type II diabetes mellitus and chloracne [as no Hickson 
elements have been met] and entitlement to service connection 
for colon cancer [as Hickson elements (2) and (3) have not 
been met].  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for chloracne, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


